Citation Nr: 9927688	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to April 
1952, and from March 1954 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim of service 
connection for a low back disability.  The veteran filed a 
January 1998 notice of disagreement and was sent a February 
1998 statement of the case.  He then filed a March 1998 VA 
Form 9, perfecting his appeal.  He was afforded a June 1998 
personal hearing at the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disability was denied by a February 1996 RO rating decision; 
in the absence of a timely appeal, that decision is final.  

2.  The veteran has submitted new and material evidence, in 
the form of an expert medical opinion statement, with which 
to reopen his previously-denied claim.  

3. The veteran served in combat in Vietnam.  

4.  The veteran's claim of service connection for a low back 
disability is plausible.  

5.  The veteran incurred several current disabilities of the 
lumbosacral spine as a result of his in-service low back 
injuries.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim of service connection for a low 
back disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 
1999); 38 C.F.R. § 3.156 (1998).  

2.  The veteran has submitted a well grounded claim of 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  Service connection for disabilities of the lumbosacral 
spine is warranted.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen, based on new and material 
evidence, a claim of service connection for a low back 
disability.  The veteran initially described his claim as 
service connection for a "back" disability, but in an 
August 1997 written statement, clarified his claim as service 
connection for a "lower back" disability.  

In September 1971, the veteran sought treatment at a military 
medical clinic for acute low back pain.  His pain was noted 
to radiate down the left leg, and he had a prior history of 
low back trauma.  Left side sciatica was diagnosed, and heat 
therapy, medication, and rest were recommended.  

The veteran was admitted to a military hospital in April 1973 
for treatment of low back pain.  Examination revealed acute 
low back pain across the entire low back region, with 
paravertebral muscle spasm increased on the left side.  He 
was given several days' bed rest and a laminectomy was 
performed to correct a herniated disc at L5-S1.  The 
following month, he was again admitted to the hospital for 
treatment of back pain, and he was placed in a body cast.  He 
was discharged from the hospital in June 1973.  A diagnosis 
of arachnoiditis, with pain originating from the L5 vertebra, 
was given.  

In May 1995, the veteran filed a claim of service connection 
for a back disability.  He was afforded a VA orthopedic 
examination in February 1996, at which time he reported a 
recurrence of low back pain which first began in service.  He 
stated he was twice involved in helicopter accidents while in 
service, with chronic pain in the low back thereafter.  Upon 
physical examination, the veteran displayed mild tenderness 
of the spinal muscles and some limitation of motion.  X-rays 
confirmed spinal fusion at the L5 disc, and slight 
spondylolisthesis between the L4-L5 discs.  Probable spinal 
stenosis of the lumbosacral spine was diagnosed.  

The RO reviewed this evidence and in a February 1996 rating 
decision, denied the veteran's claim of service connection 
for a low back disability.  No evidence was found indicating 
the veteran's in-service low back injuries were chronic in 
nature, or otherwise related to his post-service low back 
disability.  The veteran was advised of the decision and his 
appellate rights, but a notice of disagreement was not filed 
within one year thereafter.  

The veteran's VA outpatient treatment notes have also been 
obtained for review.  A July 1996 clinical notation lists a 
diagnosis of degenerative joint disease of the lumbosacral 
spine, with chronic pain, and in a October 1996 notation, 
bilateral radiculopathy was confirmed.  The veteran was 
afforded physical therapy and pain management therapy by the 
VA throughout 1996 and 1997.  

In August 1997, the veteran filed an application to reopen 
his claim of service connection for a low back disability.  
In support thereof, he filed several written statements from 
fellow soldiers who had served with the veteran in Vietnam 
and had eyewitness knowledge of his in-service back injuries.  
One such statement was written by a military medic who 
assisted the veteran after he was injured in a helicopter 
crash.  The medic stated that the injuries the veteran 
received at that time could very well have resulted in his 
current low back disability.  The veteran's company commander 
also filed a statement confirming that the veteran had 
significant back pain following the helicopter accident, but 
that he remained in the field to lead his troops.  

The RO reviewed this evidence, and, in a November 1997 rating 
decision, determined no new and material evidence had been 
submitted with which to reopen the veteran's claim.  The 
veteran then filed a timely notice of disagreement, 
initiating this appeal.  The submission of a timely VA Form 9 
perfected the veteran's appeal.  

A personal hearing at the RO was conducted in June 1998.  The 
veteran testified that he initially injured his back in a 
training exercise in the 1950's, and that this injury was 
twice exacerbated by helicopter crashes in Vietnam while in 
combat.  Following his second such accident, he reportedly 
was removed from front-line combat duty; however, he 
continued to have ongoing low back pain up to his retirement 
in August 1970.  

Analysis
I.  New and material evidence

The veteran seeks to reopen a service connection claim for a 
low back disability.  He has previously applied for, and was 
denied by the RO in February 1996, service connection for 
such a disability.  In the absence of a timely appeal, this 
RO decision is final, and may not be reconsidered.  The claim 
may only be reopened if new and material evidence is added to 
the record.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is that 
which is not cumulative or redundant of previously considered 
evidence; material evidence is that which is relevant and 
probative to the issue at hand, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156.

In seeking to reopen his claim of service connection for a 
low back disability, the veteran has submitted several 
additional documents, including a June 1997 statement from 
the medic who treated the veteran during service.  For the 
purposes of considering whether this evidence is new and 
material, the credibility of this evidence is presumed, 
absent a finding that it is inherently false or incredible.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In the 
aforementioned written statement, the medic stated the 
veteran's in-service injuries very well could have led to his 
current low back disabilities.  This evidence is clearly new, 
because it was received subsequent to the prior final denial, 
and it is not cumulative or redundant of any other evidence 
of record.  Additionally, this statement is material, because 
it goes to the basis of the previous denial; i.e., the lack 
of a medical evidence of a nexus between the veteran's 
military service injuries and his current disabilities.  As 
such, this medical expert's statement "bears directly and 
substantially on the specific matter under consideration," 
and is material within the meaning of 38 C.F.R. § 3.156.  

In considering the materiality of the newly-presented 
evidence, it is conceded that the medic's opinion is less 
than conclusive in its language.  Nevertheless, cautionary 
language does not render this medical opinion ineffectual.  
In order to meet the minimal threshold of materiality, the 
language used by a medical expert need only suggest a 
possible nexus, not a conclusive one.  See Mattern v. West, 
12 Vet. App. 222, 226-228 (1999).  In the present case, a 
finding that the language used in the medical expert's 
opinion statement was conclusive enough to be material as 
defined by 38 C.F.R. § 3.156 does not necessarily also mean 
that service connection is therefore compelled; that issue 
requires separate adjudication.  

In conclusion, new and material evidence has been submitted 
to reopen the claim of service connection for a low back 
disability, and the 1996 RO decision is reopened.  It follows 
that the claim should be considered anew.  

II.  Service connection

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") has noted, once 
the VA makes a finding that new and material evidence has 
been submitted, it must then determine if the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent a well-
grounded claim, the adjudication process must come to a 
screeching halt despite reopening," according to the Court.  
Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a).  Case law promulgated by the Court has 
resulted in what is in effect a three pronged test to 
determine whether a claim is well grounded.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the injury or disease in service and the current 
disability (medical evidence).  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. App. 92 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  To be well grounded, a claim 
must be supported by evidence that suggests more than a 
purely speculative basis for an award of benefits; evidence 
is required, not just allegations.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

As the veteran has been awarded the Combat Infantryman's 
Badge and the Purple Heart medal, his participation in combat 
is conceded by the Board.  As a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to the 
veteran's claim.  Under these presumptions, the veteran's lay 
testimony regarding diseases and injuries incurred in or 
aggravated by service will be accepted as true in the absence 
of evidence to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  The 
veteran asserts he injured his low back on two separate 
occasions when he was a passenger in helicopters which crash 
landed due to enemy fire.  As these claims are consistent 
with the conditions of combat, and are supported by several 
eyewitness statements from fellow veterans, they are accepted 
as true.  

Next, the veteran has submitted the aforementioned statement 
from a military medic who treated his back injuries in 
Vietnam.  This medical expert suggested a possible connection 
between the veteran's current low back disabilities and his 
in-service injuries.  Post-service medical records indicate 
the veteran underwent a 1973 laminectomy to correct a 
herniated disc at L5-S1.  He continues to experience low back 
pain and has been diagnosed as having degenerative joint 
disease of the lumbosacral spine, with bilateral 
radiculopathy and spondylolisthesis between the L4-L5 discs.  
Probable spinal stenosis of the lumbosacral spine has also 
been diagnosed.  Thus, the veteran has submitted evidence 
sufficient to establish a well grounded claim of service 
connection for a low back disability, and consideration on 
the merits may be afforded him.  Winters v. West, 12 Vet. 
App. at 206-7; Caluza v. Brown, 7 Vet. App. at 506.  In 
proceeding to judgment on the merits of his case, the Board 
concludes that there is no prejudice to the veteran in light 
of the favorable disposition entered below.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Stegall v. West, 
11 Vet. App. 268 (1998).  

In reviewing the application of 38 U.S.C.A. § 1154(b), the 
Court has determined that this section affords the combat 
veteran "more favorable treatment at the merits-adjudication 
stage" than the typical VA claimant.  Arms v. West, 12 Vet. 
App. 188, 195 (1999).  Specifically, "once a combat 
veteran's claim of service connection of a disease or injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded . . . then the claimant prevails on 
the merits unless VA produces 'clear and convincing evidence' 
to the contrary."  Id.  In the present case, the record is 
devoid of any "clear and convincing evidence" refuting the 
veteran's contentions concerning the onset of his low back 
pain and injuries in service.  As the evidence also suggests 
that he now has several disabilities as a result of these 
injuries, the grant of service connection is warranted. 


ORDER

The veteran's claim of service connection for a low back 
disability is reopened, based on the submission of new and 
material evidence.  

Service connection for disabilities of the lumbosacral spine 
is granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

